motion is meritorious and consent to granting the motion); Las Vegas
                Fetish & Fantasy Halloween Ball, Inc. v. Ahern Rentals, Inc., 124 Nev.
                272, 278 n.15, 182 P.3d 764, 768, n.15 (2008) (stating that the district
                court did not abuse its discretion in applying then EDCR 2.20(b) (now
                EDCR 2.20(e)) to an opposition that was eventually filed, but was
                untimely). Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                              -AAA

                                                          Hardesty


                                                              clAA coL_Sce                    , J.
                                                            rraguirre
                                                          Parraguirre


                                                                                               J.



                cc:   Hon. Elissa F. Cadish, District Judge
                      Eva Garcia-Mendoza, Settlement Judge
                      Herbert Sachs
                      Ranalli & Zaniel, LLC/Henderson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A

                            1111261ESEMMEINNIC                       iiiiMIE4E   111111111N